 In the MatterOf EAGLEMANUFACTURINGCOMPANYandSTEELWORKERSORGANIZING COMMITTEECases Nos. C-478 and R-390AMENDMENT TO DIRECTION OF ELECTIONFebruary 3, 1939On April 7, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision, Order and Direction of Election 1 in theabove-entitled proceeding, the election to be held upon further orderof the Board, among all employees in the appropriate unit whosenames appear on the pay roll of October 9, 1937, under the directionand supervision of the Regional Director for the Sixth Region(Pittsburgh, Pennsylvania).Upon request of Steel Workers Organizing Committee, EagleManufacturing Company having expressed no preference in thematter, the Board hereby amends its Direction of Election by strikingtherefrom the words "October 9, 1937," and substituting therefor thewords "December 1, 1938."The Board, being advised that there has been sufficient compliancewith its Order to permit an election uninfluenced by the respondent'sconduct, hereby further amends its Direction of Election by strikingtherefrom the words "upon further order of the Board" and substi-tuting therefor the words "within fifteen (15) days from the date ofthis Amendment to Direction of Election."[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERMarch 10, 1939On April 7, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order and Direction of Electionin the above-entitled case.On February 3, 1939, the Board issued16 N. L. R.B. 492.11 N. L.R. B., No. 4.11 12DECISIONSOF NATIONALLABOR RELATIONS BOARDan Amendment to Direction of Election. The Direction of Elec-tion, as amended, directed that an election by secret ballot be con-ducted within fifteen (15) days from the date of the said Amend-ment among the employees of Eagle Manufacturing Company whosenames appear on the pay roll of December 1, 1938, except foremen,assistant or subforemen, supervisory employees, office and clericalworkers,watchmen, guards, policemen, salaried employees, andthose who since have quit or been discharged for cause, to deter-mine whether or not such employees desired to be represented bySteelWorkers Organizing Committee, on behalf of Lodge No. 1318of Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, for the purposes of collective bargaining.By agree-ment of all the parties, the names of 13 employees which did notappear on the said pay roll were added to the list of employeeseligible to vote in the election.Their votes are included in theresults set forth below.Pursuant to the Direction, as amended, an election by secret ballotwas conducted on February 16, 1939, at Wellsburg, West Virginia,under the direction and supervision of the Regional Director forthe Sixth Region (Pittsburgh, Pennsylvania).On February 20,1939, the Regional Director, acting pursuant to Article III, Section9,ofNational Labor Relations Board Rules and Regulations-Series 1, as amended, issued and duly served upon the parties anIntermediate Report on the ballot.No objections or exceptions tothe Intermediate Report have been filed by any of the parties.As to the results of the secret ballot, the Regional Director re-ported as follows :Total number of ballots counted---------------------------- 184Total number of votes for Steel Workers Organizing Com-mittee,on behalf of Lodge No. 1318 of AmalgamatedAssociation of Iron, Steel, and TinWorkers of NorthAmerica -------------------------------------------------5Total number of votes against Steel Workers Organizing Com-mittee, on behalf of Lodge No. 1318 of Amalgamated Asso-ciation of Iron, Steel, and Tin Workers of North America___96Total number of blank ballots------------------------------0Total number of void ballots ----------------------_-___-----0Total number of challenged votes--------------------------3The results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees.The petition for investigation and certification of representativesof employees of Eagle Manufacturing Company, filed by SteelWorkers Organizing Committee on behalf of Lodge No. 1318 ofAmalgamated Association of Iron, Steel, and Tin Workers of NorthAmerica, will therefore be dismissed. EAGLE MANUFACTURING CO ET AL.ORDER13By virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT Is HEREBY 'ORDERED that the petition for investigation andcertification of representatives of employees of Eagle Manufactur-ing Company filed by Steel Workers Organizing Committee on be-half of Lodge No. 1318 of Amalgamated Association of Iron, Steel,and Tin Workers of North America, be, and it hereby is, dismissed.11 N. L. R. B., No. 4a.